             Case 4:21-cv-00237-LPR Document 2 Filed 03/29/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

PHILLIP RAY RODGERS,
Reg. #49929-044                                                                          PLAINTIFF

v.                                    4:21-cv-00237-JPR-JJV

OWENS, Warden, FCI-Memphis, et al.                                                   DEFENDANTS

                                              ORDER

       Phillip Ray Rodgers is a federal prisoner who has filed a pro se Complaint alleging several

Defendants at the Federal Corrections Institution located in Memphis, Tennessee (FCI-Memphis)

have filed his constitutional rights. (Doc. 1.) The federal venue statute provides that, in a case that

is not based on diversity jurisdiction, venue is proper in the judicial district where “any defendant

resides” or “a substantial part of the events or omissions giving rise to the claim occurred.” See

28 U.S.C. § 1391(b).      This case is not based on diversity jurisdiction.      The relevant events

occurred at FCI-Memphis, and it appears one of the two named Defendants resides in Memphis.

The Court concludes the interest of justice will best be served by transferring the case to the United

States District Court for the Western District of Tennessee where venue is proper. See 28 U.S.C.

§ 1406(a).

       IT IS, THEREFORE, ORDERED that the Clerk is directed to transfer this case to the

United States District Court for the Western District of Tennessee within a reasonable time.

       DATED this 29th day of March 2021.



                                                       JOE J. VOLPE
                                                       UNITED STATES MAGISTRATE JUDGE
